Order entered January 11, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-01494-CV

                          DAVID RANDALL POTTS, ET AL., Appellants

                                                   V.

                                WHOF LENDING I, LLC, Appellee

                          On Appeal from the 14th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-09270

                                              ORDER
           The reporter’s record in this accelerated appeal is overdue. The docketing statement filed
by appellants on December 18, 2019 indicates that they have requested preparation of the
reporter’s record. Accordingly, we ORDER Diane Robert, Official Court Reporter for the 14th
Judicial District Court, to file, by January 21, 2019, either the reporter’s record or written
verification that appellants have not paid or made arrangements to pay for the reporter’s record.
We caution appellants that if the Court receives written verification of no payment or payment
arrangements, the Court will order the appeal submitted without the reporter’s record. See TEX.
R. APP. P. 37.3(c).
           We DIRECT the Clerk of this Court to send a copy of this order Ms. Robert and all
parties.
                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE